internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b04-plr-121616-02 date april re legend settlor spouse trust foundation city a distribution trust date son son daughter dear this is in response to your date letter requesting a ruling concerning the federal income gift and estate_tax consequences of the creation of a proposed charitable_lead_unitrust you have requested the following rulings trust will qualify as a charitable_lead_unitrust the funding of which will result in a completed_gift for gift_tax purposes under sec_2501 and sec_2511 of the internal_revenue_code and will entitle settlor to a gift_tax_charitable_deduction under sec_2522 based on the present_value of the annual unitrust payment payable from trust plr-121616-02 no portion of the principal of trust will be included in settlor’s gross_estate for federal estate_tax purposes under sec_2035 sec_2036 or sec_2038 upon the death of settlor trust will not be treated as a grantor_trust for income_tax purposes under sec_671 through and no portion of the income of trust will be taxable to settlor trust will be allowed a deduction under sec_642 for amounts of gross_income paid to foundation or such other charitable beneficiaries described in sec_170 during the taxable_year the facts submitted are as follows settlor proposes to establish trust an irrevocable_trust intended to qualify as a charitable_lead_unitrust settlor proposes to transfer dollar_figurea in cash and other assets to trust under the trust agreement son son and daughter will serve as trustees of trust article ii paragraph of the trust agreement provides in part that in each taxable_year of trust the trustee shall pay foundation for a period of years beginning with the first date the trustee accepts property hereunder as indicated on schedule a a unitrust_amount equal to of the net fair_market_value of the trust assets valued as of the first day of each taxable_year of the trust the valuation_date article ii paragraph provides that the unitrust_amount shall be paid in equal installments at the end of each six months from income and to the extent that income is not sufficient from principal any income of the trust for a taxable_year in excess of the unitrust_amount shall be added to principal article ii paragraph provides that in the event that a charity named in or pursuant to article ii is not an organization of the type described in sec_170 sec_170 sec_2055 and sec_2522 the amount which would have been transferred to such charity shall instead be transferred to one or more organizations described in sec_170 sec_170 sec_2055 and sec_2522 in the sole discretion of the trustee or any successor trustee then acting article iii paragraph provides that upon the termination of trust the trustee shall distribute trust assets if any remain into a designated inter_vivos_trust known as distribution trust and said funds will be distributed in accordance with the guidelines outlined in that trust for final distribution in the alternative should distribution trust not be in existence at the time of the termination of the charitable interest the trustee shall distribute all of the remaining principal and income of trust free of trust to settlor’s children in equal shares and if any child has predeceased the settlor leaving issue then that child’s share to his or her issue in equal shares and if no living issue then that child’s share to the remaining surviving children of settlor plr-121616-02 article v paragraph provides that in any taxable_year in which an additional_contribution or contributions are made to the trust the valuation to be made and the amount to be paid as described in article ii shall be computed in accordance with sec_1_170a-6 of the income_tax regulations article vi paragraph provides that in the case of the resignation refusal removal or inability to act of a trustee the remaining trustee s shall act as trustee if no remaining trustee is acting foundation shall appoint a successor trustee if at any time no trustee is acting and foundation has failed to select a trustee a successor trustee shall be appointed by a court of competent jurisdiction article xi paragraph provides that the provisions of the trust agreement may be amended by the trustee solely for the purpose of obtaining and maintaining qualification as a qualified charitable_lead_trust as defined in sec_2522 and sec_2055 and only in such manner and to such extent as it deems necessary to comply with the requirements of such code sections and regulations thereunder article xi paragraph provides that the charities designated in article ii may be amended or revoked by a specific written instrument delivered by the settlor to the trustee adding or substituting other charities and or changing the shares of any one or more charities article xi paragraph provides that except as provided in article xi the trust agreement may not be altered amended or revoked by anyone on date settlor and his wife spouse the grantors established the distribution trust article ii of distribution trust provides that upon the receipt of funds from trust the trustees of distribution trust shall take such receipts and distribute an equal share of such receipts to son son and daughter in the event any of the grantors’ children has predeceased the grantors the trustees shall divide the principal of distribution trust into such number of equal shares and in such manner as may be practicable so that there shall be one share for such child of the grantors who has previously died but who shall have left surviving issue to be held and administered as follows until the termination_date defined below the trustees shall distribute to or for the benefit of the issue of son son and daughter as much of the net_income and principal as the trustees may consider appropriate for his or her health education support or maintenance annually adding to principal any undistributed_income upon each of the youngest surviving child of the grantors’ child reaching the age of the trustees shall distribute one-half of the principal and accumulated income of the trust outright to said beneficiaries the termination_date is the earlier of the date on which the youngest grandchild dies or the date on which said grandchild reaches the age of years upon the termination_date the trustees shall distribute the remaining trust outright equally among the children of a deceased child if he or she is age or if he or she has not reached age as said beneficiary may direct by specific reference to this general_power_of_appointment in his or her will plr-121616-02 article xv of distribution trust provides that distribution trust is irrevocable it is represented that foundation is a charitable_organization under sec_501 and is a private_foundation under sec_509 law and analysis ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift by any individual sec_2511 provides in part that subject_to limitations contained in chapter the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 of the gift_tax regulations provides that the gift_tax is not imposed upon the receipt of the property by the donee nor is it necessarily determined by the measure of enrichment resulting to the donee from the transfer the tax is a primary and personal liability of the donor is measured by the value of the property passing from the donor and attaches at the time the property passes regardless of the fact that the identity of the donee may not then be known or ascertainable sec_25_2511-2 provides that a gift is complete and subject_to the gift_tax when the donor has so parted with dominion and control_over the property transferred as to leave in the donor no power to change its disposition whether for the donor's own benefit or for the benefit of another sec_25_2511-2 provides that a gift is incomplete to the extent that a reserved power gives the donor the power to name new beneficiaries or to change the interests of the beneficiaries as between themselves sec_25_2511-2 provides that a gift is not considered incomplete merely because the donor reserves the power to change the manner or time of enjoyment sec_25_2511-2 provides that a donor is considered to have a power if it is exercisable by the donor in conjunction with any person not having a substantial adverse_interest in the disposition of the transferred property such as a trustee sec_2522 provides in part that in computing taxable_gifts for the calendar_year there is allowed a deduction for the amount of all gifts to or for_the_use_of a corporation or trust organized and operated exclusively for religious charitable scientific literary or educational_purposes sec_2522 provides that where a donor transfers an interest in property to both a charitable and a noncharitable person or entity no deduction shall be allowed for the charitable portion of the gift unless the interest is in the form of a guaranteed annuity or is a fixed percentage distributed annually of the fair_market_value of the property determined on an annual basis plr-121616-02 sec_25_2522_c_-3 defines the term unitrust_interest to mean an irrevocable right pursuant to an instrument of transfer to receive payment not less often than annually of a fixed percentage of the net fair_market_value determined annually of the property which funds the unitrust_interest sec_25_2522_c_-3 provides that the amount of the deduction for an unitrust_interest is limited to the fair_market_value of the unitrust_interest on the date of the gift the fair_market_value of an unitrust_interest is its present_value sec_25_2522_c_-3 provides that the present_value of a unitrust_interest is determined by subtracting the present_value of all interests in the transferred property other than the unitrust_interest from the fair_market_value of the transferred property in this case settlor retains the power to change the charitable beneficiaries of trust thus settlor’s transfer is incomplete for gift_tax purposes under sec_25_2511-2 cf revrul_77_275 1977_2_cb_346 illustrating that a retained power to designate charitable beneficiaries of a_trust renders the transfer to charity incomplete for gift_tax purposes accordingly based on the facts submitted and the representations made we conclude that settlor is not entitled to a gift_tax_charitable_deduction under sec_2522 for the present_value of the annual unitrust payment payable from trust ruling sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent the decedent had an interest therein at the time of his death sec_2035 provides that if the decedent transferred an interest in property or relinquished a power with respect to any property during the 3-year period ending on the date of the decedent's death and the value of the property or interest therein would have been included in the gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if the interest or relinquished power had been retained by the decedent on the date of death then the value of the gross_estate shall include the value of any property or interest therein which would have been so included sec_2036 provides that the value of the gross_estate includes the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which the decedent has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom plr-121616-02 sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent's death in this case settlor retains the right to designate the charity that shall enjoy the income from the trust and the right to amend or revoke the charities designated in article ii by adding or substituting other charities and or changing the shares of any one or more charities accordingly based on the facts submitted and the representations made we conclude that trust is includible in settlor’s gross_estate ruling sec_671 provides that where it is specified in subpart e that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual sec_673 through specify the circumstances under which the grantor is treated as the owner of a portion of a_trust under sec_675 and applicable regulations the grantor is treated as the owner of any portion of a_trust if under the terms of the trust agreement or circumstances attendant on its operation administrative control is exercisable primarily for the benefit of the grantor rather than the beneficiary of the trust sec_677 provides that the grantor shall be treated as the owner of any portion of a_trust whether or not the grantor is treated as the owner under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or the grantor’s spouse held or accumulated for future distribution to the grantor or the grantor’s spouse or applied to the payment of premiums on policies of insurance on the life of the grantor or the grantor’s spouse under sec_1_677_a_-1 of the income_tax regulations the grantor shall be treated as the owner of the portion of a_trust whose income is or in the discretion of the grantor or a nonadverse_party or both may be applied in the discharge of a legal_obligation of the grantor plr-121616-02 the trust agreement does not contain any of the provisions or powers that would cause settlor or any other person to be treated as the owner of any portion of trust under sec_673 sec_674 sec_676 or sec_677 in addition the trust agreement does not contain powers that cause administrative control to be exercisable primarily for the benefit of settlor under sec_675 however whether settlor will be treated as the owner of trust under sec_675 will depend on the actual operation of trust this is a question of fact the determination of which must be deferred until the federal_income_tax returns of the relevant parties have been examined by the office of the appropriate area director ruling sec_642 provides that in the case of an estate_or_trust other than a_trust meeting the specifications of sec_651 and sec_652 there shall be allowed as a deduction in computing its taxable_income in lieu of the deduction allowed by sec_170 relating to deduction for charitable_contributions and gifts any amount of the gross_income without limitation which pursuant to the terms of the governing instrument is during the taxable_year paid for a purpose specified in sec_170 determined without regard to sec_170 sec_642 provides that in the case of a_trust the deduction allowed by sec_642 is subject_to sec_681 sec_681 provides that in computing the deduction allowable under sec_642 to a_trust no amount otherwise allowable under sec_642 as a deduction shall be allowed as a deduction with respect to income of the taxable_year which is allocable to its unrelated_business_income for such year sec_1_642_c_-3 provides that in determining whether the amounts of income paid permanently set_aside or used for a purpose specified in sec_642 or include particular items of income of an estate_or_trust not included in gross_income the specific provision controls if the governing instrument specifically provides as to the source out of which amounts are to be paid permanently set_aside or used for such purpose in the absence of specific provisions in the governing instrument an amount to which sec_642 or applies is deemed to consist of the same proportion of each class of the items of income of the estate_or_trust as the total off each class bears to the total of all classes except to the extent that trust has unrelated_business_income under sec_681 and except to the extent that contributions are nondeductible under sec_508 or sec_4948 trust will be allowed deductions in accordance with sec_642 for amounts of gross_income paid to charitable beneficiaries described in sec_170 during the taxable_year or by close of the following taxable_year if the trustee makes an election under sec_1_642_c_-1 because the deduction under sec_642 is limited to amounts of gross_income no deduction will be allowed for a distribution of an amount of principal except to the extent that the amount distributed plr-121616-02 has been included in the gross_income of trust and provided no deduction was allowed for any previous taxable_year for the amount distributed in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely yours _________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes
